Exhibit 16.1 Securities and Exchange Commission 100F Street, N.E. Washington, DCUSA20549 Re: BCM Energy Partners, Inc. (formerly Aeon Holdings, Inc. and formerly Novori Inc.) This letter will confirm that we reviewed Item 4.01 of the Company's Form 8-K dated August 11, 2011, captioned "Changes in Registrant’s Certifying Accountant” and that we agree with the statements made therein as they relate to Manning Elliott LLP. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. /s/ MANNING ELLIOTT LLP CHARTERED ACCOUNTANTS Vancouver, Canada August 11, 2011
